Citation Nr: 0526595	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound of the right foot.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound of the left foot with 
retained foreign bodies.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound of the right hand and 
wrist.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the evaluation to 
20 percent for residuals of shell fragment wound of the right 
foot, continued a 20 percent evaluation for residuals of 
shell fragment wound of the left foot, and continued a 10 
percent evaluation for residuals of shell fragment wound of 
the right hand and wrist.

In a June 2005 rating decision, the RO granted service 
connection for residuals of cold injury of the right and left 
lower extremities with peripheral neuropathy, assigning a 30 
percent evaluation for each lower extremity.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran's service-connected residuals of shell 
fragment wound of the right foot are manifested by pain and a 
well-healed scar; such disability is no more than moderately 
severe, in nature. 

3.  The veteran's service-connected residuals of shell 
fragment wound of the left foot are manifested by pain, small 
retained foreign bodies, and a well-healed scar; such 
disability is no more than moderately severe, in nature.  

4.  The veteran's service-connected residuals of shell 
fragment wound of the right hand and wrist are manifested by 
pain and a well-healed scar; there is no evidence of 
ankylosis or arthritis of the right wrist.  The veteran is 
receiving the maximum schedular rating for limitation of 
motion of the right wrist.

5.  The veteran is not frequently hospitalized for service-
connected residuals of shell fragment wound of the right 
foot, left foot, and right hand/wrist and the objective 
evidence does not show a marked interference with employment 
beyond that contemplated in the schedular standards


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wound of the right foot are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wound of the left foot with 
retained foreign bodies are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5284 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right hand and 
wrist have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5213, 5214, 5215, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2003 and June 2005.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App.  103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
April 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's June 2005 letter contained a request that the 
veteran send any evidence to VA in his possession that 
pertains to the claim or tell VA about any additional 
evidence that he wants VA to try to obtain.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the notice(s) provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder includes service medical records, VA 
medical evidence, the veteran's contentions, and other lay 
statements.  The veteran was afforded relevant examinations 
for VA purposes in July 2000, October 2002, and May 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Legal Criteria

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence, the veteran's contentions, and other lay 
statements.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Increased Rating Claims for Residuals of Shell Fragment Wound 
- Right and Left Foot

The veteran's service-connected residuals of shell fragment 
wound of the right foot are assigned a 20 percent evaluation, 
pursuant to Diagnostic Code 5284.  Similarly, the veteran's 
service-connected residuals of shell fragment wound of the 
left foot, with retained foreign bodies, are assigned a 20 
percent evaluation pursuant to Diagnostic Code 5284.  See 
38 C.F.R. § 4.73 (2004).

The 20 percent evaluations already assigned under Diagnostic 
Code 5284 contemplate a moderately severe disability.  A 
severe foot injury warrants assignment of a 30 percent 
evaluation.  If actual loss of use of the foot is sustained, 
an evaluation of 40 percent is to be assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2004).

The words "slight," "moderate," and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R § 
4.6 (2004).

In June 2000, the veteran filed increased rating claims.  In 
July 2000, he presented for a VA examination with complaints 
of constant foot aches.  On examination, there was no 
swelling of either foot.  There was evidence of surgical 
intervention on the left foot and loss of the fifth 
metatarsal.  Bilateral ankle dorsiflexion was approximately 
to 20 degrees, and plantar flexion was approximately to 40 
degrees.  

During an October 2002 examination, the veteran again 
complained of fairly constant daytime pain in his feet and 
worsening pain at night.  Examination of the feet revealed 
mild, well-healed fragment wound scars.  There was no point 
tenderness on the joints of either foot.  The veteran 
apparently had full range of motion of the joints of both 
feet.  Diagnosis, in pertinent part, was chronic foot pain, 
secondary to shell fragment wound injury, suffered in 
service.  X-rays of the feet revealed multiple bone fragments 
throughout the left mid-foot and forefoot region and 
ballistic fracture-type injury to the base, the head of the 
left fifth metatarsal, as well as the phalanx.  Old healed 
fractures with bony callous formation were identified at the 
right, second, third proximal phalanges.  

During a May 2003 VA examination, there was no deformity or 
swelling of the feet.  Diagnosis was shell fragment wound and 
old injuries of the feet.

On review, the Board finds that evaluations in excess of 20 
percent for both the right and left feet are not warranted.  
The veteran's foot disabilities are primarily manifested by 
pain.  The veteran has full range of motion in his feet.  
There is no evidence of deformity, tenderness, or swelling.  
This evidence does not more nearly approximate a severe 
disability of either foot.  Thus, higher evaluations pursuant 
to Diagnostic Code 5284 are not warranted.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as 
Diagnostic Code 5284 is not based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not 
apply.

The Board has considered the potential applicability of other 
diagnostic codes.  However, the veteran's foot disabilities 
do not warrant a higher evaluation under any other diagnostic 
code.  There is no objective evidence of malunion or nonunion 
of the tarsal or metatarsal bones, therefore Diagnostic Code 
5283 is not for application.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5283 (2004).  Consideration has also been given to the 
application of Diagnostic Code 5310, which contemplates 
injuries to muscle group X.  The functions of these muscles 
are as follows: movements of forefoot and toes; propulsion 
thrust in walking.  However, there are no objective findings 
showing severe impairment to Group X muscle group to warrant 
a higher evaluation under Diagnostic Code 5310.  

A May 2003 examiner indicated that the veteran had arthritis 
of the feet which was likely caused by the shrapnel wounds 
incurred in service.  However, the Board notes that the RO 
has already denied service connection for arthritis of the 
feet in June 2003.  X-rays of the feet taken in conjunction 
with the May 2003 examination were negative for arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  

There is evidence of neurological impairment of the feet.  
Nevertheless, as discussed above, in June 2005, the RO 
granted service connection for residuals of cold injury of 
the right and left lower extremities with peripheral 
neuropathy.

In sum, the preponderance of the evidence is against the 
veteran's increased rating claims for residuals of shell 
fragment wounds of both feet.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


Residuals of Shell Fragment Wound - Right hand and wrist

The veteran's right hand/wrist disability is currently 
assigned a 10 percent evaluation pursuant to Diagnostic Code 
5215.  He asserts that such disability warrants a higher 
evaluation.

Under the rating schedule for the evaluation of 
musculoskeletal disabilities, limitation of the major/minor 
wrist is evaluated as follows: dorsiflexion less than 15 
degrees (10 percent); and palmar flexion limited in line with 
the forearm (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2004).  For VA purposes, normal range of motion of the 
wrist is from 70 degrees dorsiflexion to 80 degrees palmar 
flexion.  See 38 C.F.R. § 4.71, Plate I (2004).

During a July 2000 examination, there was no evidence of 
ulnar or radial deviation in the right wrist.  Dorsiflexion 
was to approximately 60 degrees and palmar flexion was to 70 
degrees.  There was evidence of palpable shrapnel bits in the 
right hand.  

VA examination in October 2002 revealed well-healed, mild 
shell fragment wound on the right hand and wrist.  There was 
full range of right wrist motion.  Grip strength was 5/5.  
Diagnosis, in pertinent part, was mild right hand and wrist 
pain, secondary to shell fragment wound suffered in the 
service.

In May 2003, dorsiflexion of the right wrist was to 60 
degrees and plantar flexion was to 70 degrees.  X-rays of the 
right wrist were essentially normal, with the exception of a 
cystic lesion and bony deformity within the base of the fifth 
metacarpal bone of the right wrist.  Diagnosis, in pertinent 
part, was old trauma and fracture of the right wrist.

On review, the Board notes that the 10 percent currently 
assigned for residuals of shell fragment wound of the right 
hand and wrist is the maximum schedular evaluation pursuant 
to Diagnostic Code 5215.  Thus, a higher evaluation under 
such code is not available.  

As discussed above, an increased evaluation is potentially 
available based on functional impairment due to pain on 
motion.  The Board acknowledges the veteran's complaint of 
right hand pain (see May 2003 examination report) and has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and DeLuca, supra.  However, there is no basis for an 
evaluation in excess of 10 percent based on limitation of 
motion due to any functional loss, as the veteran is 
receiving the maximum schedular rating for limitation of 
motion of the right wrist.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  

The Board has also considered other Diagnostic Codes for 
rating the veteran's right hand and wrist disability and they 
do not provide a method for assigning a higher evaluation.  
The veteran does not have ankylosis of the wrist or 
impairment of supination or pronation.  Therefore, Diagnostic 
Codes 5213 and 5214 are not applicable.  There is also no 
evidence of neurological or muscle impairment, therefore 
Diagnostic Codes 5307 and 8515 are not applicable.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

In sum, the Board concludes that an evaluation in excess of 
the currently assigned 10 percent is not warranted for the 
veteran's right hand and wrist disability.  As the 
preponderance of the evidence is against this claim for 
increase, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
service-connected residuals of shell fragment wound of the 
left foot, right foot, and right hand/wrist.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wound of the right foot is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment would of the left foot with 
retained foreign bodies is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound of the right hand and wrist 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


